DETAILED ACTION

Notice relating to Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 NOVEMBER 2021 has been entered.

Interview Request
If Applicant feels a telephonic interview could help, Applicant is kindly requested to contact the Examiner prior to any further action/amendment on the merits, in order to 

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the arguments do not apply to the new reference(s) and/or citations being used in the current rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6-12, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al., US 2016/0277096 in view of Froberg Olsson et al., US 2012/0300739 (herein Froberg) and further in view of Tee et al., US 2013/0163444.

Regarding claim 1, Wu discloses a method used by a device, the method comprising: receiving a signal including a plurality of data blocks for use by a plurality of devices (terminals can receive plurality of blocks transmitted by a gateway; page 9, paragraphs 96 and 100-101), each of the data blocks including device information which associates the data block with one of the plurality of devices, at least one of the data block being associated with a selected device and encoded using a first set of transmit parameters (plurality of blocks associated with particular terminals, and transmitted with a specific modulation and coding scheme, i.e. parameters; page 9, paragraphs 96 and 100, and wherein blocks contain an information element which details which terminal the block(s) is/are intended for; page 8, paragraphs 87-89); 
determining a signal to noise ratio value for the received signal (can determine a SNR; page 9, paragraphs 95 and 100); 
determining a block error rate value for the at least one data block and at least one other data block from the plurality of data blocks (can determine BLER for various blocks and transmission(s); page 9, paragraph 98, and page 10, paragraph 102, and pages 10-11, paragraphs 112-113, and wherein with repeated processes for blocks; page 11, paragraph 114), the at least one other data block being encoded using a different set of transmit parameters (modulations and coding that are different for various blocks; pages 9-10, paragraphs 96, 98, and 102); and 

While Wu does disclose the selected device (for a particular/selected terminal; page 8, paragraph 89, and page 9, paragraph 100), Wu does not explicitly disclose an identifier; 
determining a block error rate value based on the determined signal to noise ratio value; 
determining if a first set of transmit parameters optimizes signal reception for a device based, at least in part, on a determination of a block error rate value; and 
utilizing a second set of transmit parameters if the first set of transmit parameters does not optimize signal reception for a device. 
In a related art, Froberg does disclose receiving a signal being associated with one of a plurality of devices and encoded using a first set of transmit parameters (signal, which is in a first transport format, i.e. parameters, is received by device; page 8, paragraph 121, and wherein with a plurality of devices; page 4, paragraph 44); 
determining a signal to noise ratio value (SNR can be measured/determined; page 9, paragraph 123); 

subsequent transmission based at least in part on the determination of the block error rate (switching transport formats based on a determined switching value/BLER; page 2, paragraph 22, and page 6, paragraphs 74 and 80-81, and page 9, paragraph 131).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the prior art of Wu and Froberg by allowing specific BLER values to be determined from calculated SNR values, in order to provide an improved system and method for the selection of a transport format for sending information from a sending node to a receiving node via a wireless link (Froberg; page 1, paragraph 1).
Wu in view of Froberg does not explicitly disclose an identifier; 
determining if a first set of transmit parameters optimizes signal reception for a device based, at least in part, on a determination of a block error rate value; and 
utilizing a second set of transmit parameters if the first set of transmit parameters does not optimize signal reception for a device.
In a related art, Tee does disclose an identifier (an identifier for use by the terminals in reception; page 3, paragraph 39); 
determining if a first set of transmit parameters optimizes signal reception for a device based, at least in part, on a determination of a block error rate value (utilizing 
utilizing a second set of transmit parameters if the first set of transmit parameters does not optimize signal reception for a device (if system determines that parameters are not optimized, it can adjust/alter the parameters for optimization; pages 2-3, paragraphs 32-33).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the prior art of Wu, Froberg, and Tee by allowing error rates to be utilized when determining optimization for transmissions/receptions, in order to provide an improved system and method for delivery of traffic over wireless networks, which may be may be optimized based on feedback from devices to which the traffic is delivered (Tee; page 1, paragraph 9).

Regarding claim 2, Wu in view of Froberg and Tee discloses wherein the signal to noise ratio value is an average value of a set of signals to noise ratio values determined over a time interval (Wu; with SNR accumulated over a period of time; page 9, paragraph 95, and Froberg; with SNR and averages; page 6, paragraph 83).

Regarding claim 3, Wu in view of Froberg and Tee discloses the signal to noise ratio value includes a variance value for the signal to noise ratio of the received signal and wherein the determining the block error rate further comprises determining if the variance value for the received signal is less than a threshold variance value and determining a block error rate for the at least one data block and the at least one other 

Regarding claim 6, Wu in view of Froberg and Tee discloses the determining the block error rate further comprises at least one of determining if the block error rate value for the at least one data block is outside of a value range bounded by a lower block error rate threshold value and an upper block error rate threshold value and determining if the block error rate value for the at least one other data block is outside of a value range bounded by a lower block error rate threshold value and an upper block error rate threshold value (Froberg; can determine if BLER exceeds a particular upper limit, i.e. 10%, and wherein this is interpreted to correspond to an upper threshold value and 0% would be considered the lower threshold for the particular transport format; page 1, paragraph 9).

Regarding claim 7, Wu in view of Froberg and Tee discloses the requesting transmission of subsequent data blocks further comprises requesting transmission of subsequent data blocks associated with the selected device, the subsequent data at least one of the block error rate value for the at least one data block and block error rate value for the at least one other data block is outside of the value range (Froberg; can determine if BLER exceeds a particular upper limit, and switch to a different transport format; page 1, paragraph 9, and Wu; specific scheme based on determination of BLER in relation to a threshold value, i.e. a floor value; pages 10-11, paragraphs 112-113, and wherein transmission of subsequent blocks based on the determinations; page 11, paragraph 114).

Regarding claim 8, Wu in view of Froberg and Tee discloses the first set of transmit parameters, the second set of transmit parameters, and the different set of transmit parameters are included in a lookup table containing entries corresponding to sets of transmit parameters available for encoding the signal (Wu; with various modulation and coding schemes, i.e. parameters, and wherein can be included in a lookup table; page 9, paragraph 97, and page 10, paragraph 109, and Froberg; with table corresponding to format parameters; Fig. 1, and page 6, paragraph 74, and page 9, paragraph 124).

Regarding claim 9, Wu in view of Froberg and Tee discloses the sets of transmit parameters signal are arranged within the lookup table in increasing order of signal to noise ratio threshold associated with each set of transmit parameters (Froberg; arranged based on increasing SNR values; page 1, paragraph 9, and Fig. 1, and Wu; 

Regarding claim 10, Wu in view of Froberg and Tee discloses the at least one other data block is encoded using a set of transmit parameters identified based on the determined signal to noise ratio value (Wu; with modulations and coding that are different for various blocks; pages 9-10, paragraphs 96, 98, and 102, and wherein with repeated processes for blocks; page 11, paragraph 114, and Froberg; based on SNR/BLER, specific transport format can be selected and used; page 1, paragraph 9, and switching formats based on SNR; page 6, paragraphs 82-83).

Claim 11, which discloses an apparatus, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 1.  The following additional limitations are also disclosed: 
an input circuit that receives a signal (Wu; receivers; page 6, paragraphs 66-67, and wherein can include circuits; page 3, paragraph 42, and page 13, paragraphs 138-139); 
a transmit parameter processor (Wu; with use of processor(s); page 6, paragraph 68, and page 3, paragraph 42); and 
a processor coupled to the transmit parameter processor (Wu; with use of processor(s); page 6, paragraph 68, and page 3, paragraph 42).

12, which discloses an apparatus, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 3.
Claim 15, which discloses an apparatus, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 6.
Claim 16, which discloses an apparatus, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 7.
Claim 17, which discloses an apparatus, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 8.
Claim 18, which discloses an apparatus, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 9.
Claim 19, which discloses an apparatus, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 10.

Claim 20, which discloses a system, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claims 1 and 11.  The following additional limitations are also disclosed:  
a satellite gateway that transmits a satellite signal (Wu; with gateway and transmission of satellite signals; page 3, paragraph 43, and page 4, paragraph 45, and page 9, paragraph 101); 
a terminal comprising a processor (Wu; with use of processor(s); page 6, paragraph 68, and page 3, paragraph 42); and 
determination of the block error rate for blocks encoded with different parameters (Wu; with determined BLER, and wherein with modulations and coding that are different .

Claims 4, 5, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al., US 2016/0277096 in view of Froberg Olsson et al., US 2012/0300739 (herein Froberg) and Tee et al., US 2013/0163444, and further in view of Lu, US 2013/0065631.

Regarding claim 4, Wu in view of Froberg and Tee discloses all the claimed limitations of claim 1, as well as the determining the block error rate value further comprises at least one of determining for blocks using the same set of transmit parameters for the at least one data block and determining for the at least one other data block (Wu; making determinations based on the blocks with specific modulation and coding scheme, i.e. parameters; page 9, paragraphs 95-96 and 100, and can determine BLER for various blocks and transmission(s); page 9, paragraph 98, and page 10, paragraph 102, and pages 10-11, paragraphs 112-113).  
Wu in view of Froberg and Tee does not explicitly disclose determining a block error rate comprises determining a block count value indicating a number of blocks.  
In a related art, Lu does disclose determining a block error rate comprises determining a block count value indicating a number of blocks (can count a number of 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the prior art of Wu, Froberg, Tee, and Lu by allowing BLERs to be calculated/determined in specific ways, in order to provide an improved system and method for controlling parameters in a communication system, thereby decreasing the transmitted power of a user terminal, reducing interference between User Equipment’s, extending stand-by time of the terminal, and increasing capacity of the communication system (Lu; page 1, paragraph 2).

Regarding claim 5, Wu in view of Froberg, Tee, and Lu discloses the determining the block error rate further comprises at least one of determining if the block count value for the at least one data block exceeds a threshold block count value and determining if the block count value for the at least one other data block exceeds the threshold block count value (Wu; making determinations based on the blocks with specific modulation and coding scheme, i.e. parameters; page 9, paragraphs 95-96 and 100, and can determine BLER for various blocks and transmission(s); page 9, paragraph 98, and page 10, paragraph 102, and pages 10-11, paragraphs 112-113, and Lu; with use of specific block count for BLER, and BLER threshold, i.e. block count related to a threshold, wherein the BLER/count can be determined to be greater than the threshold; page 4, paragraph 63).

13, which discloses an apparatus, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 4.
Claim 14, which discloses an apparatus, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 5.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDY A FLYNN whose telephone number is (571)270-5680. The examiner can normally be reached Monday - Thursday, 6:00am - 3:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFEREY F HAROLD can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/RANDY A FLYNN/Primary Examiner, Art Unit 2424